Gregory, J.,
dissenting.
This court, by the majority opinion, is reversing the judgment of the trial court for granting an erroneous instruction ■defining robbery upon a ground not asserted by the accused nor passed upon by the trial court. This court is again of its own motion interposing an objection upon a ground which was not claimed below and is not claimed here. The many objections urged to the instructions in the court below by counsel for the accused may be valid but the record clearly *557shows that the main point upon which the reversal of the judgment here stands has never been made by the accused either here or in the court below. In this respect the majority opinion is subject to the same criticism as has been made of the other Falden Case, ante, page 542, 189 S. E. 326, this day decided.